DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 20 recites the limitation “memory” being a hardware. However, the claim does not set forth any physical components for structurally forming the “memory”. Therefore, the claim is rejected as being indefinite since it is unclear on what “memory” the applicant is intending to encompass.
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijnands et al (2015/0078380).
-Regarding claim 1, Wijnands et al  teaches an apparatus (“BIER-enable switch 302”, [0057]) for use in a first node (302) of a network (see figure 3) including a plurality of nodes (302, 304, 306, 308), the apparatus comprising:  a first interface (P3) to a second node (304) of the plurality of nodes (see figure 3); a memory (“system memory 1216”, [0089] including program instructions (“instructions”, [0088]), a configuration topology (“routing information  1352”, [0105]) , and an operational topology (“forwarding information 1364”, [0105]); and a processor (“processor 1214”, [0088]), coupled to the memory, the program instructions configuring the processor to perform a method, the method comprising: 
procedure( (602), figure 6A) to receive first network topology information (address announcement) comprising a bit position (“BP”, [0056]) and a set identifier (“set identifier”, [0056]) of a host (“host”, [0055]) (see [0055, 0056]]) ; 
procedure ((604), figure 6A) to verify the first network topology information comprising a BIER  MAC address (see [0055]);
procedure ((6120, figure 6A) to update the configuration topology (BRT) with the bit position and a MAC address, which are comprised in the first network topology information (see figure 6B and [0056, 0057]); 
procedure (illustrated by figure 7A) to update the operational topology (“one or more bit forwarding tables (BFTs”, [0059]) with the first network topology information responsive to the verification of the first network topology information in such a way that after the verification, the processor updates the operational topology as a translation of information of the 
procedure ((1002), figure 10) to receive a packet (multicast data packet) including a routing bitstring (“bit mask of 0101”, [0076]), “bit string”, [0079]) having a set bit (“bit 1”, [0080]) at a first bit index  (“first bit of the bit mask (0101”, [0080]), corresponding to the first interface (“port 3”, [0080]), (see [0076, 0077, 0080]); and 
procedure to route the packet to the second node (by forwarding the packet to the first interface) based on the routing bitstring and the operational topology, (see [0077, 0080]).
-Regarding claim 9, Wijnands et al  teaches that the method comprises procedure to receive, by the apparatus via the network, an announcement ((address announcement), 602, figure 6A) (comprising data (being a bit position (“BP”, [0056]) and a set identifier (“set identifier”, [0056]) of a host (“host”, [0055]))  for the apparatus to update its configuration topology and operational topology)  as the first network topology information, (see [0055, 0059-0063]), (said announcement considered here equivalent with the limitation “Interior Gateway Protocol (IGP) data”).
-Regarding claim 10, Wijnands et al  teaches that the first node includes a first bit- indexed forwarding table (BIFT) ((740), figure 7C)  including the operational topology (see [0062]) and a second BIFT ((650), figure 6B) including the configuration topology (see [0057]), wherein the method comprise procedure  to receive a Bit Index Explicit Replication Traffic Engineering (BIER-TE) packet ((multicast data packet), 1002, figure 10) including the routing bitstring (“bit mask of 0101”, [0076]) , bits ((“bit 1, [0080] and (“bit 3”, [0082])  in the routing bitstring corresponding to links (indicated by ports (P3, P4) corresponding to (BP) in the first BIFT and the second BIFT (see [0057, 0059, 0062, 0077, 0079-0082]).
-Regarding claim 11, Wijnands et al  teaches a method for use in a first node (302) of a network (see figure 3) including a plurality of nodes (302, 304, 306, 308), the first node having a first interface (P3) to a second node (304) and network topology information including a configuration topology (“routing information  1352”, [0105]) and an operational topology (“forwarding information 1364”, [0105]) the method comprising:
procedure( (602), figure 6A) to receive first network topology information (address announcement) comprising a bit position (“BP”, [0056]) and a set identifier (“set identifier”, [0056]) of a host (“host”, [0055]) (see [0055, 0056]]) ; 
procedure ((604), figure 6A) to verify the first network topology information comprising a BIER  MAC address (see [0055]);
procedure ((6120, figure 6A) to update the configuration topology (BRT) with the bit position and a MAC address, which are comprised in the first network topology information (see figure 6B and [0056, 0057]); 
procedure (illustrated by figure 7A) to update the operational topology (“one or more bit forwarding tables (BFTs”, [0059]) with the first network topology information responsive to the verification of the first network topology information in such a way that after the verification, the processor updates the operational topology as a translation of information of the configuration topology after the configuration topology is updated with the first network topology information (see figure 7A, figure 7B, figure 7C and [0037, 0059-0063]) ; 
procedure ((1002), figure 10) to receive a packet (multicast data packet) including a routing bitstring (“bit mask of 0101”, [0076]), “bit string”, [0079]) having a set bit (“bit 1”, at a first bit index  (“first bit of the bit mask (0101”, [0080]), corresponding to the first interface (“port 3”, [0080]), (see [0076, 0077, 0080]); and 
procedure to route the packet to the second node (by forwarding the packet to the first interface) based on the routing bitstring and the operational topology, (see [0077, 0080]).
-Claim 18 is rejected with similar reasons for claim 9.
-Claim 19 is rejected with similar reasons for claim 10.

-Regarding claim 20, Wijnands et al  teaches a memory (“system memory 1216”, [0089]) coupled to a processor (“processor 1214”, [0088]) of a first node (302) of a network (see figure 3) including a plurality of nodes (302, 304, 306, 308), the first node having a first interface (P3) to a second node (304) and network topology information including a configuration topology (“routing information  1352”, [0105]) and an operational topology (“forwarding information 1364”, [0105]) the memory including instructions (“instructions”, [0088]) which condition the processor to perform operations comprising: 
procedure( (602), figure 6A) to receive first network topology information (address announcement) comprising a bit position (“BP”, [0056]) and a set identifier (“set identifier”, [0056]) of a host (“host”, [0055]) (see [0055, 0056]]) ; 
procedure ((604), figure 6A) to verify the first network topology information comprising a BIER  MAC address (see [0055]);
procedure ((6120, figure 6A) to update the configuration topology (BRT) with the bit position and a MAC address, which are comprised in the first network topology information (see figure 6B and [0056, 0057]); 
update the operational topology (“one or more bit forwarding tables (BFTs”, [0059]) with the first network topology information responsive to the verification of the first network topology information in such a way that after the verification, the processor updates the operational topology as a translation of information of the configuration topology after the configuration topology is updated with the first network topology information (see figure 7A, figure 7B, figure 7C and [0037, 0059-0063]) ; 
procedure ((1002), figure 10) to receive a packet (multicast data packet) including a routing bitstring (“bit mask of 0101”, [0076]), “bit string”, [0079]) having a set bit (“bit 1”, [0080]) at a first bit index  (“first bit of the bit mask (0101”, [0080]), corresponding to the first interface (“port 3”, [0080]), (see [0076, 0077, 0080]); and 
procedure to route the packet to the second node (by forwarding the packet to the first interface) based on the routing bitstring and the operational topology, (see [0077, 0080]).

Allowable Subject Matter





Claims 2-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463